Citation Nr: 1414558	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-10 042 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975, including service in the Republic of Vietnam.  The Veteran is in receipt of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the claim for bilateral hearing loss.  

In March 2012 the Veteran testified before the undersigned Veterans Law Judge in a Videoconference hearing in Wichita, Kansas. 

The Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he has bilateral hearing loss as a result of service.  For the reasons explained below, the Board finds that service connection is warranted.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The evidence confirms that the Veteran was exposed to acoustic trauma in service and currently has bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Thus, this case turns on whether his bilateral hearing loss is related to or had its onset in service.

The Veteran was afforded a VA examination in May 2010 and the audiologist opined that because the audiograms at enlistment and separation were normal, the Veteran's hearing loss is not caused by or a result service.  

The Veteran's wife submitted a statement in September 2010 in which she said that toward the end of the Veteran's service, they lived right outside the base because they were married.  She stated that the noise from all the helicopters was bad even at a distance.  Also, within a month of being discharged, the Veteran began to exhibit hearing loss.  Although at the time she thought he was "dense," she later realized that indeed the Veteran could not hear.  She said that the Veteran missed all the "fun" things their kids said at that time, as evidenced by the fact that she and other family members would laugh at something one of their kid said but the Veteran would not laugh because he could not hear.  Currently, the Veteran misses out of his granddaughters because he cannot hear them.  Also, he gets confused in crowds because he cannot hear well.

In March 2012, the Veteran testified that he began noticing his hearing loss approximately 3 to 5 years after service and sought treatment.

The Board finds the Veteran's consistent and credible account of his hearing loss symptoms, and that of his wife as to what she witnessed of the Veteran's hearing loss since service, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Based on the credible account of the Veteran's hearing loss symptoms since within one month of discharge from service, the Board finds that the evidence supports the Veteran's claim that his bilateral hearing loss had its onset in service; thus, service connection is warranted.  38 C.F.R. § 3.385.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


